Case 1:19-cv-02316-RC Document 78-2 Filed 03/02/21 Page 1of1

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
electronic filing the PLAINTIFFS’ REPLY TO “DEFENDANTS!
OPPOSITION TO PLAINTIFFS’ MOTION FOR A REMAND, STAY,
CERTIFICATION FOR INTERLOCUTORY APPEAL” along with its
affidavits of joining plaintiffs and this certificate - In
the case of Carmichael v. Blinken, #1:19-CV-02316-RC.

The Clerk obtained the documents by electronic filing:

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

The Defendant was notified electronically:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

555 4th Street, N.W.
Washington, D.C. 20530

Courtesy Copies are mailed or delivered by other
hardcopy service to:

William Mitchell Pakosz
Box 25.
Matteson, Illinois 60443

Lawrence Donald Lewis
966 Bourbon Lane a
Nordman, Idaho 83848 oN

And I served myself

Under penalty of perjury under the laws of the United
States, the foregoing is true.

Signed : Nad) ilu Obl... YWlecph S 20 DY

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

 

 
